Citation Nr: 0844545	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-15 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected shell fragment wound residuals of the left arm, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected shell fragment wound residuals of the back, 
currently evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

The veteran, his wife, and a co-worker



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision rendered by the 
RO.  

In July 2007, the veteran testified at a hearing before a 
Hearing Officer at the RO.  He later, in September 2008, 
provided testimony at a hearing before the undersigned 
Veterans Law Judge held at the RO.  Transcripts of these 
hearings have been associated with the claims folder.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran of any further action required on his part.  


REMAND

The veteran seeks increased compensation for his shell 
fragment wound residuals involving the left arm and back.  
During his September 2008 hearing, the veteran reported 
receiving extensive treatment for these injuries in Japan, 
and mostly while still in the Republic of Vietnam.  See page 
19 of hearing transcript.  

The veteran also testified in September 2008 that his left 
hand, thumb, and fingers had a tendency to go numb.  See page 
three of transcript.  He added that his hand and fingers also 
locked up.  See page four of transcript.  The veteran 
reported that he could not lift more than 5 pounds with his 
left hand.  See page five of transcript.  He added that his 
left arm disorder affected his activities of daily living.  
See pages seven and eight of transcript.  The veteran 
indicated that he had never been afforded a neurological 
examination to evaluate these symptoms.  See page 12 of 
transcript.  

The veteran also testified that, at times, he needed to sleep 
on the floor due to the pain.  See page 13 of transcript.  He 
reported having chiropractor appointments that caused him to 
miss 2 to 3 weeks of work a year, and that physicians had in 
the past prescribed bed rest.  See pages 14 and 15 of 
transcript.  As these private medical records may contain 
information critical to the matters at hand, 38 C.F.R. 
§ 3.159(c) (2008) mandates that VA assist in obtaining such 
records.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA provide a medical examination or, obtain a medical 
opinion, when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  

Here, in light of the veteran's testimony presented in 
September 2008 about his service-connected shell fragment 
wound residuals, another VA examinations should be 
undertaken.  

In addition, given the recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), and irrespective of the 
correspondence mailed to the veteran in May 2008, the Board 
finds that the veteran must be provided with notice regarding 
what the evidence must show to warrant increased ratings for 
residuals of the shell fragment wounds to his left arm and 
back.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO should send the veteran a 
letter consistent with Vazquez-Flores, 
supra.  The letter must inform the 
veteran that he is rated under Diagnostic 
Codes that contain criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by the 
veteran demonstrating a noticeable 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the veteran's employment and daily 
life (such as a specific measurement or 
test result).  

2.  Utilizing a VA Form 21-4142, the RO 
should take the appropriate steps to 
obtain the veteran's private medical 
records associated with his chiropractic 
treatment.  The RO must specifically 
document what attempts were made to 
locate the records, and any records 
obtained should be associated with the 
other evidence in the claim file.  If the 
RO is unable to secure these private 
records it must notify the appellant in 
writing and offer him an opportunity to 
respond or otherwise secure the records 
himself.  

3.  Then the RO should arrange for VA 
orthopedic and neurological examinations 
to ascertain the current extent of the 
service-connected residuals of shell 
fragment wounds to his left arm and back.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examination.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any indicated special 
studies or testing should be conducted.  

The orthopedic examiner should identify 
all muscle groups affected by the 
residuals of a shell fragment wounds to 
the left arm and back.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings that pertain to the presence or 
absence, and, if present, the extent, of 
each of the factors provided in the 
rating criteria for muscle injury for 
each muscle group affected.  The extent 
of any functional limitation caused by 
the disability of each muscle group 
affected should be identified.  

The neurology examiner should indicate 
all related manifestations due to the 
residuals of the shell fragment wounds to 
the left arm and back.  Specifically, the 
examiner should opine as to the extent of 
each of the service-connected 
disabilities.  The examiner should 
comment on any interference in employment 
caused by any neurological disorders 
related to the service-connected SFW 
disabilities.  

Both examiners should document any 
inability to answer any of the above 
requests.  Any opinions expressed by both 
examiners must be accompanied by a 
complete rationale.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the ordered examinations and to cooperate 
in the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the veteran does not report for an 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

5.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, take appropriate corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  Following completion of all indicated 
development, the RO should readjudicate 
the claims for increase in light of all 
the evidence of record.  If any benefit 
sought on appeal is not granted, the 
veteran and his representative must be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



